Citation Nr: 1616990	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  He died in May 2001.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

When this case was before the Board in December 2013, it was remanded for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the Veteran's death was denied in a July 2002 rating decision; the appellant did not perfect an appeal of the decision or submit any evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.

3.  The Veteran died in May 2001 from glioblastoma multiforme.

4.  At the time of the Veteran's death, service connection was in effect for otitis externa.

5.  The Veteran's glioblastoma multiforme was not present until more than one year after his discharge from service and was not etiologically related to his otitis externa or his military service, to include herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for the cause of the Veteran's death in July 2002.  The evidence of record in July 2002 included the Veteran's service treatment records (STRs) and his death certificate.  The claim was denied because the evidence failed to show the Veteran's cause of death was related to his military service.

The appellant did not appeal the decision or submit any pertinent evidence during the appeal period.

The evidence received since the expiration of the appeal period includes VA treatment records relating to the Veteran's brain tumor, a statement by the appellant, and VA opinions obtained in May 2009, June 2009, and February 2014.  This evidence bears upon the cause of the Veteran's death, and is clearly new and material.  Accordingly, reopening of the claim is in order.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 
The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The appellant was provided all required VCAA notice in an October 2001 letter, prior to the July 2002 rating decision on appeal.  This notice informed her of the respective responsibilities of the claimant and VA, actions taken on her behalf, and the information or evidence necessary to establish the cause of death claim.  

The record also reflects that all pertinent available STRs and all available post-service medical evidence identified by the appellant have been obtained.  In addition, VA opinions were obtained in May 2009, June 2009, and February 2014 in response to the appellant's claim.  The Board finds that the VA opinions of record are adequate for adjudication purposes because they followed complete reviews of the Veteran's claims file and medical records and are supported by thorough rationales.  

As such, the Board finds that VA has satisfied its duty to assist the appellant in the development of facts pertinent to her claim.  Accordingly, the Board will address the merits of the claim.





Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015).  

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2015). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board has reviewed all of the evidence of record with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence of record shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in May 2001.  During his lifetime, he was service-connected for otitis externa.  The death certificate notes his immediate cause of death as glioblastoma multiforme, with an underlying cause of death of auditory canal disease.  The appellant has asserted two theories supporting her claim of entitlement to service connection for the cause of the Veteran's death.  First, she asserts that the Veteran's service-connected otitis externa contributed to his death, as evidenced by the death certificate's notation of auditory canal disease as an underlying cause of death.  Alternatively, she asserts that the Veteran's glioblastoma multiforme was caused by his exposure to herbicides in Vietnam.

With regard to the appellant's first theory, the Board notes that the Veteran was initially granted service connection for otitis externa in January 1970, the day following his separation from active duty, based on evidence in his STRs showing he was treated for the condition during service.  A noncompensable rating was assigned since there was no evidence of a hearing disability.  The Veteran submitted an increased rating claim for the condition in June 1998.  In a November 2000 decision, the Board noted that the Veteran had been afforded a VA examination in July 1998 which showed no active ear disease and no physical deformities or abnormalities of the ear.  The Board noted that because the Veteran's otitis externa had been service connected for more than 10 years, service connection could not be severed except on a showing that the original grant was based on fraud, or the Veteran did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159 (2015).  The Board, therefore, did not sever service connection, but because no symptoms were present, maintained the Veteran's noncompensable rating.

The RO obtained VA opinions in May 2009 and June 2009 addressing any relationship between the Veteran's service-connected otitis externa and his cause of death.  The May 2009 examiner stated that upon a complete review of the claims file, there was no specific evidence that the Veteran had otitis externa.  The examiner then stated that "auditory canal disease (otitis externa)" did not contribute to the cause of the Veteran's death.  The examiner stated that the cause of the Veteran's death was glioblastoma multiforme.  He explained that otitis externa is a condition that is completely localized to the external auditory canal, and that this condition was not at all related to the Veteran's cause of death.  The June 2009 examiner noted that a July 1998 VA examination showed the Veteran had no active ear disease and no infection of the middle or inner ear.  The examiner noted the cause of death on the death certificate was the glioblastoma, and stated that auditory canal disease was erroneously noted as a contributory factor.  The examiner noted the appellant's statement that the death certificate clearly showed that the Veteran's auditory canal disease was a factor in his death, and he also noted that medical literature had been submitted by the appellant.  The examiner explained, however, that glioblastoma multiforme is a primary malignant tumor of the brain which is usually mortal and has no direct or indirect relationship with diseases of the auditory canal, otitis externa, or with tumors of the acoustic nerve like schwanomas.  He stated that glioblastoma and otitis externa are completely different anatomopathological conditions, and concluded that the proximate cause of the Veteran's death was the glioblastoma, which had no direct or indirect causal relationship with an auditory canal disease.  He also stated that auditory canal disease was not a contributory factor in the Veteran's death.

Regarding the appellant's second theory, the RO obtained a VA opinion in February 2014 addressing any relationship between the Veteran's conceded herbicide exposure in Vietnam and his cause of death.  The examiner reviewed the Veteran's claims file and medical records.  He noted that around July 2000, the Veteran presented symptoms compatible with a space occupying lesion of the brain and a craniotomy with partial resection of a glioblastoma multiforme was performed on September 19, 2000.  The examiner noted that a glioblastoma multiforme is a very aggressive and undifferentiated brain tumor.  The examiner then reviewed collected brain cancer research involving exposure to polychlorinated biphenyls (PCBs) such as Agent Orange.  The examiner stated that there was conflicting evidence regarding whether glioblastoma multiforme is directly caused by PCBs, and that the rate of exposure to toxic agents is very important because the studies indicated that the higher the exposure, the greater the possibility of developing the condition.  The examiner noted that he did not know the exact time or exposure dose in the Veteran.  However, the examiner also noted a "time-frame factor."  He stated that if the glioblastoma multiforme was due to toxic exposure, it would be expected to emerge closer to the time of the exposure.  The examiner stated that although it is possible to have a lag period of thirty years, it was highly unlikely.  Ultimately, the examiner opined that it was less likely than not that the Veteran's glioblastoma multiforme was proximately due to or the result of his service, to include exposure to herbicides in Vietnam.

Upon careful and compassionate review of the evidence of record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  Although the death certificate identifies auditory canal disease as an underlying cause of death, the death certificate does not provide the rationale for the certification of auditory canal disease as an underlying cause of death.  As discussed above, the medical opinions of record show that the Veteran's death was unrelated to ear disease.  

With respect to whether there is any other basis to grant this claim, the Board notes that the medical evidence shows that the Veteran did not develop the glioblastoma multiforme until many years following his discharge from service.  There is no medical evidence linking the disease to the Veteran's active service.  Moreover, as discussed above, the medical evidence indicates that it is highly unlikely that the disease was related to the Veteran's exposure to herbicides in Vietnam.  The Board notes that it has carefully reviewed the appellant's lay statements.  Although the appellant may sincerely believe that the Veteran's cause of death was related to his otitis externa or his exposure to herbicides in Vietnam, the appellant's lay opinions concerning these matters, which require medical expertise, are of less probative value than the medical opinions of record, which weigh against the claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


